Citation Nr: 1517087	
Decision Date: 04/21/15    Archive Date: 04/24/15

DOCKET NO.  14-37 826	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance Center in Philadelphia, Pennsylvania

THE ISSUE

Entitlement to nonservice-connected death pension, from August 1, 2010.


ATTORNEY FOR THE BOARD

L. Edwards Andersen, Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran served on active duty from January 1942 to September 1945.  He died in April 2006.  The Appellant is his surviving spouse. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a June 2013 administrative decision by a Regional Office (RO) of the Department of Veterans Affairs (VA) in Philadelphia, Pennsylvania.  The Appellant submitted a notice of disagreement in July 2013, a statement of the case was issued in December 2013, and a substantive appeal was received in January 2014.


FINDING OF FACT

From August 1, 2010, the Appellant's countable income exceeds the allowable VA income limit for entitlement to death pension benefits.


CONCLUSION OF LAW

The criteria for an award of VA death pension benefits, from August 1, 2010, have not been met.  38 U.S.C.A. §§ 1503, 5103A (West 2002); 38 C.F.R. §§ 3.2, 3.3, 3.23, 3.271, 3.272, 3.274 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2014).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2014); 38 C.F.R. § 3.159(b) (2014); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide, in accordance with 38 C.F.R. § 3.159(b)(1).  

VCAA notice should be provided to a claimant before the initial unfavorable RO decision on a claim.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed.Cir. 2006).

In a January 2013 letter, the Appellant was formally provided with notice of the evidence necessary to substantiate the claim, the types of evidence that VA will seek to obtain, and types of evidence that the claimant is expected to provide.  This notice was timely, as it was provided prior to the RO's June 2013 adjudication of the claim.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004); see Mayfield v. Nicholson, 444 F.3d 1327 (2006).  

The Board is satisfied that the RO has complied with all applicable notice requirements of the VCAA and its implementing regulations.  Any error of notice was harmless because the Appellant has had a meaningful opportunity to participate in the adjudication process and was not prejudiced by any notice deficiency.  See Goodwin v. Peake, 22 Vet. App. 128 (2008).

VA has also assisted the Appellant with the development of evidence by requesting information from her on multiple occasions.  Various pieces of evidence have been received, to include medical expense reports and pension eligibility verification reports.  Further, all relevant facts have been properly developed, and all evidence necessary for equitable resolution of the issues has been obtained.  The Appellant has declined the opportunity to testify at a Board hearing.  

Further, the Appellant has not identified any additional evidence VA should seek to obtain on her behalf, nor does the record reasonably identify any such evidence.  Thus, all reasonable efforts were made by VA to obtain evidence necessary to substantiate the claim and no further assistance to develop evidence is required.

II.  Entitlement to Nonservice-Connected Death Pension, From August 1, 2010

The Appellant seeks entitlement to nonservice-connected death pension, from August 1, 2010.

Death pension is a monthly benefit, payable by VA, to a surviving spouse, and/or child(ren), of a Veteran.  Specifically, the law provides that the Secretary shall pay to the surviving spouse of each Veteran, who served for ninety (90) days or more during a period of war or who at the time of death was receiving or entitled to receive compensation or retirement pay for a service-connected disability, pension at the rate prescribed by law and reduced by the surviving spouse's annual income.  38 U.S.C.A. §§ 1521(j), 1541(a); 38 C.F.R. §§ 3.3(b)(4), 3.23.

Thus, death pension benefits are based on income.  Payments of these pension benefits are made at a specified annual maximum rate, reduced on a dollar-for-dollar basis by annualized countable income.  38 U.S.C.A. §§ 1503, 1521; 38 C.F.R. §§ 3.3, 3.23.  

In determining annual income, all payments of any kind or from any source (including salary, retirement or annuity payments, or similar income, which has been waived) shall be included except for listed exclusions.  See 38 U.S.C.A. § 1503(a); see also 38 C.F.R. § 3.271(a).  

Social Security benefits, annuities, life pensions, and interest and dividends are not specifically excluded under 38 C.F.R. § 3.272.  Such income is therefore included as countable income. 

VA excludes unreimbursed medical expenses paid by a surviving spouse within the corresponding 12-month annualization period, when the amount(s) (I) has been paid or will be paid by the surviving spouse; (II) has been or will be incurred by a member or constructive member of the surviving spouse's household; and (III) they were or will be in excess of 5 percent of the applicable maximum annual pension rate or rates for the spouse as in effect during the 12 month annualization period in which the medical expense(s) was paid.  See 38 C.F.R. § 3.272(g)(2).  

Medical expenses in excess of five percent of the maximum income rate allowable, which have been paid, may be excluded from an individual's income for the same 12-month period, to the extent they were paid.  38 C.F.R. § 3.272(g)(1)(iii).

Pension shall be denied or discontinued when the corpus of the estate of the surviving spouse is such that under all the circumstances, including consideration of the annual income of the surviving spouse, it is reasonable that some part of the corpus of the estate be consumed for the surviving spouse's maintenance.  38 C.F.R. § 2.274(c).

In the Appellant's original claim for pension benefits in July 2009, she indicated that she had $100 in cash, bank accounts, and/or certificates of deposit and that she was reeving monthly social security benefits in the amount of $1,200.  At the time, she indicated that she had burial expenses of $6,956 and $2,625, as well as $1,178 in healthcare expenses for her husband.   She noted she was a surviving spouse, with no dependents.

The Appellant was awarded death pension benefits in the amount of $226 monthly in August 2009, effective from August 1, 2009.  Benefits were to be discontinued, effective from August 1, 2010, due to excess income.

In January 2011, the Appellant's death pension was increased to $560 monthly, effective August 1, 2009, decreased to $559, effective February 1, 2010, and terminated, effective August 1, 2010.

In June 2011, the Appellant's death pension was increased to $661 monthly, effective August 1, 2009, and terminated, effective August 1, 2010.  

In October 2012, the Appellant submitted an inquiry as to when her pension would start again.

The RO wrote the Appellant in January 2013 and requested that she provide an Eligibility Verification Report.  In June 2013, she was denied entitlement to death pension, from August 1, 2010, due to failure to provide evidence of income and net worth.

Importantly, the Board notes that the Appellant indicated on several occasions that she received $1,200 monthly from Social Security; however, an inquiry to Social Security revealed she was receiving benefits in the amount of $1,296, effective December 2008, $1,297, effective December 2009, $1,344, effective December 2011 and $1,366, effective December 2012.

VA establishes an annual rate for nonservice-connected pension, and the amount of pension paid is determined by subtracting the surviving spouse's countable income from the annual pension rate.  38 U.S.C.A. § 1541.  The maximum annual rate for non-service-connected death pension, as specified in 38 C.F.R. § 3.23, is published in Appendix B of Part I of VA Manual M21-1 (M21-1), and is to be given the same force and effect as if published in VA regulations.  38 C.F.R. § 3.21. 

In 2009, effective December 1, 2008, the maximum death pension amount was $7,933.  See 38 C.F.R. § 3.23, M21-1, Part I, Appendix B.  Five percent of this amount is $397.  In 2010, the rate remained the same.  

In 2011, that amount was increased to $8,219.  Five percent of this is $410. 

In 2012, the MAPR was $8,359.  Five percent of this is $417.

In 2013, the MAPR was $8,485.  Five percent of this is $424.

When the Appellant submitted her original claim in July 2009, her Social Security benefits were $1,296 a month, for a total income of $15,552.  She indicated her expenses were a total of $20,659.  However, medical expenses can only be deducted that are in excess of five percent of the MAPR.  Here, the total for medical expenses ($20,659) exceeds five percent of the MAPR ($397).  Subtracting this amount ($20,659 - $397) reveals medical expenses above five percent of the MAPR totaling $20,262.  This is the amount that can be deducted from income.  The Appellant's medical expenses are then subtracted from her income ($15,552 - $20,262), for a final countable income from August 2009 to August 2010 of less than $0.  Her countable income fell below the MAPR for 2009 ($7,933); the Appellant was granted entitlement to a death pension for this time period.

In August 2011, the Appellant submitted a medical expense report and pension eligibility report for the time period of August 1, 2010 to August 1, 2011.  As noted, Social Security records report that she was receiving $1,297, effective December 2010, for a total of $15,564 for the year.  The Appellant indicated that she had paid a total of $1,158.00 in Medicare for the year, $1,992 to Security Blue for the year, $826 in prescriptions and $571 to various physicians, for a total of $4,547.  However, medical expenses can only be deducted that are in excess of five percent of the MAPR.  Here, the total for medical expenses ($4,547) exceeds five percent of the MAPR ($397).  Subtracting this amount ($4,547 - $397) reveals medical expenses above five percent of the MAPR totaling $4,150.  This is the amount that can be deducted from income.  The Appellant's medical expenses are then subtracted from her income ($15,564 - $4,150), for a final countable income from August 2010 to August 2011 of $11,414, clearly exceeding the applicable 2010 MAPR ($7,933) for death pension for a surviving spouse with no dependents.

The Appellant submitted a medical expense report and pension eligibility report for the time period of October 2011 to October 2012.  Social Security records report that she was receiving $1,344, effective December 2011, for a total of $16,128 for the year.  The Appellant indicated that she had paid a total of $1,199 in Medicare for the year, $826 in prescriptions, $10 to a hospital, and a total of $399 to private insurance, for a total of $2,434.  However, medical expenses can only be deducted that are in excess of five percent of the MAPR.  Here, the total for medical expenses ($2,434) exceeds five percent of the MAPR ($410).  Subtracting this amount ($2,434 - $410) reveals medical expenses above five percent of the MAPR totaling $2,024.  This is the amount that can be deducted from income.  The Appellant's medical expenses are then subtracted from her income ($16,128 - $2,024, for a final countable income from 2011 to 2012 of $14,104, clearly exceeding the applicable 2011 MAPR ($8,219) for death pension for a surviving spouse with no dependents.

In October 2013, the Appellant submitted a medical expense report and pension eligibility report for a time period that was undated by the RO, but the Appellant indicated that the expenses were for the period including September 2013.   Records indicate that she was receiving Social Security in the amount of $1,366 per month, effective December 1, 2012, for a total of $16,392.  She reported that she had paid a total of $1,260 in Medicare for the year, and a total of $1,284 in private medical insurance for the year, for a total of $2,544.  However, medical expenses can only be deducted that are in excess of five percent of the MAPR.  Here, the total for medical expenses ($2,544) exceeds five percent of the MAPR ($425).  Subtracting this amount ($2,544 - $425) reveals medical expenses above five percent of the MAPR totaling $2,119.  This is the amount that can be deducted from income.  The Appellant's medical expenses are then subtracted from her income ($16,392 - $2,119), for a final countable income in 2013 of $14,273, clearly exceeding the applicable 2013 MAPR ($8,485) for death pension for a surviving spouse with no dependents.

As the Appellant's income from August 1, 2010 exceeds the maximum allowable pension rate for her, whether the RO's or the Board's figures are used, entitlement to death pension benefits from August 1, 2010 is not warranted.

There is no suggestion that the Appellant's income or expenses from 2013 to 2014 differed significantly from the previous amounts, or that any further development would assist in substantiating this claim.  

As such, the Appellant is not eligible for death pension due to excessive income, from August 2010.  In sum, there is no interpretation of the facts that would support a legal basis for a favorable action with regard to the Appellant's claim for pension.  Her countable income based on the reported income and expenses exceeds the potentially applicable MAPRs for all periods on appeal.  Thus, the preponderance of the evidence is against the claim, and the claim must be denied.  38 U.S.C.A. § 5107(b). 

The Appellant is advised that should her income change in the future or if she should incur significant out-of-pocket medical expenses, she may reapply for death pension and her potential entitlement will be considered in light of the facts then of record.  At this time, however, the Appellant does not meet the eligibility requirements for death pension benefits.

In light of the financial information currently of record, the preponderance of the evidence is against the claim, there is no doubt to be resolved, and the appeal must be denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1991).


ORDER

Entitlement to nonservice-connected death pension benefits, from August 1, 2010, is denied.



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


